Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-15 on 5/16/19 is acknowledged.  Claims 1-15 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/16/19, 8/17/20, 8/30/21, 11/15/21, 12/2/21, and 1/21/22 are acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected because “inclusive” is unclear. 
Claim 10 is rejected because the term “predetermined size” is a relative term which renders the claim indefinite. The rejected term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The originally filed disclosure does not appear to disclose any examples of the predetermined size. 
Claim 11 is rejected because it is unclear how the claim language structurally further defines the claimed device.  
Claim 14 is rejected because it has the following antecedent basis issues: the first layer, the second layer, and the target microorganism. 
Claims 14 and 15 are rejected because the term “predetermined volume” is a relative term which renders the claim indefinite. The rejected term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The originally filed disclosure does not appear to disclose any examples of the predetermined volume. 
Claim 15 is rejected because it has the following antecedent basis issue: the target microorganism. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 14 are rejected under 35 U.S.C. 102 as being anticipated by Chandrapati et al. (“Chandrapati,” WO 2015/134686, cited in IDS).
As to claim 1, Chandrapati discloses a microbial detection device (e.g., [0154] et seq.), the device comprising: a body member comprising a substrate (e.g., substrate sheet 10) having a first major surface and a second major surface (e.g., 10a and 10b in fig. 2, [0038] et seq.); a first adhesive composition adhered to a portion of the first major surface (e.g., 14 and 10a in fig. 2, [0043] et seq.); a plurality of particles of a substantially dry, first microbial growth nutrient composition distributed in the first adhesive composition (e.g., nutrients can be in the form of agglomerated powder in [0048] et seq.); a cold-water-soluble first hydrogel-forming composition adhered to the first adhesive composition (e.g., first layer 12 comprises a first substantially water-free, cold-water-soluble first hydrogel-forming composition in [0044] et seq.); and a cover sheet attached to the body member, wherein the cover sheet comprises a first major surface facing the body member (cover sheet 20 has at least one major surface, 20a and 20b, that faces the body member in e.g., [0057] et seq.). 
As to claim 2, see e.g., [0060] et seq.
As to claims 3 and 4, see e.g., [0048] et seq.
As to claim 5, see e.g., [0047] et seq.
As to claims 6 and 7, see e.g., [0011] et seq.
As to claims 8 and 9, see e.g., [0066] et seq.
As to claim 14, see e.g., [0100] et seq.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US Pub. No. 2013/0316393) in view of Beckwith et al. (“Beckwith,” US Pub. No. 2005/0239200) and Chandrapati.
As to claim 10, Swanson discloses a microbial detection device, comprising: a water-proof (e.g., [0035-0037] disclose first and second waterproof substrates) device comprising: a first wall portion having an inner surface and an outer surface; a second wall portion having an inner surface and an outer surface (see e.g., base member and cover sheet in fig. 1A-4D); a porous membrane filter disposed in the device between the inner surface of the first wall portion and the inner surface of the second wall portion, the membrane filter having a first major surface and a second major surface opposite the first major surface (e.g., microporous membrane in figs. 1A-4D); a first compartment defined in part by the inner surface of the first wall portion and defined in part by the first major surface of the membrane filter (see fig. 1A and 3A); a second compartment defined in part by the inner surface of the second wall portion and defined in part by the second major surface of the membrane filter (see fig. 1A and 3A); wherein the membrane filter permits passage of aqueous liquids from the first compartment to the second compartment and prevents passage of particles of a predetermined size from the first compartment to the second compartment (e.g., [0057] et seq.); an adhesive composition adhered to a portion of the pouch in the first compartment (e.g., [0039] et seq.); a cold-water-soluble hydrogel-forming composition adhered to the adhesive composition (e.g., [0040] et seq.); and an absorbent pad (e.g., water-absorbent layer) disposed in the second compartment.  See e.g., [0028] et seq.
With regard to claim 10, while Swanson does not explicitly disclose a pouch, Swanson implicitly discloses a pouch because Swanson explicitly discloses the claimed structural features, which constitutes the claimed waterproof pouch.  Alternatively, with regard to the pouch, Beckwith discloses a culture device for culturing anaerobic microorganisms comprising a container, such as a pouch.  See e.g., [0054] et seq. of Beckwith. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson into a pouch because it provides an economical form of a container for culturing anaerobic microorganisms.  
	Furthermore, with regard to claim 10, Swanson does not specifically disclose a sealable sample port.   Beckwith discloses a pouch mouth 76, which is capable of allowing access to deposit a liquid into the first compartment of the culture device (e.g., [0096] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson with a sealable sample port because it would provide an airtight pouch after the addition of the sample (e.g., [0048] of Beckwith).  
	Lastly, with regard to claim 10, while Swanson discloses a dry powdered nutrient distributed in the adhesive composition in e.g., [0041], Swanson does not specifically disclose the nutrient is made of a plurality of particles.  Chandrapati discloses nutrients can be in the form of agglomerated powder in [0050] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson’s nutrient composition because it would beneficial to have a form of the nutrient to facilitate growth of aerobic bacteria and/or aerotolerant bacteria (e.g., [0050] of Chandrapati).  
	As to claim 11, see 112 rejection above and [0061] et seq. of Swanson.
	As to claim 12, see e.g., [0039] et seq. of Swanson.
	As to claim 13, see Chandrapati in claim 1 and/or claim 10 above. 
	As to claim 15, see e.g., [0154] of Swanson, and fig. 9 and [0098] et seq. of Beckwith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



7/30/2022